Citation Nr: 0030124	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-31 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for recognition as the veteran's 
surviving spouse for purposes of entitlement to VA death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1946 to October 
1948.  The veteran died in April 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision by the RO which 
determined that new and material evidence had been submitted 
to reopen  the appellant's claim for recognition as the 
veteran's surviving spouse for purposes of entitlement to VA 
death pension benefits, but denied that claim on the merits. 
The veteran filed an appeal with the Board.  In June 1996, 
the appellant testified at a personal hearing at the RO 
before the undersigned Veterans Law Judge.  Thereafter, in 
September 1996, the Board remanded this case to the RO for 
the appellant's representation to be clarified.  This action 
was undertaken and the appellant is currently represented by 
The American Legion.  

The Board notes that although the RO determined that new and 
material evidence had been submitted, in Barnett v. Brown, 8 
Vet. App. 1, 4 (1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held that the new and 
material evidence requirement is a material legal issue which 
the Board has a legal duty to address, regardless of the RO's 
actions.  As such, the Board must first consider whether new 
and material evidence has been submitted to reopen the claim 
even though the RO reopened the issue on appeal.


FINDINGS OF FACT

1.  In a February 1993 decision, the Board determined that 
the requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes had not 
been met.  

2.  New evidence submitted since the Board's February 1993 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's February 1993 decision, which determined that 
the requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes had not 
been met, is final.  38 U.S.C.A. §§  7103, 7104 (West 1991); 
38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been submitted since the 
Board's February 1993 decision, thus, the appellant's claim 
for recognition of the appellant as the veteran's surviving 
spouse for VA death benefits purposes is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1991, the appellant applied for VA death benefits 
as the purported surviving spouse of the veteran who died in 
April 1990.  Information regarding her claim was thereafter 
sought from the appellant.  Because the appellant failed to 
respond, her claim was denied in a June 1991 letter.  
Thereafter, the appellant furnished the requested 
information, but her claim was denied on the merits in August 
1991 determinations which concluded that the requirements for 
recognition of the appellant as the veteran's surviving 
spouse for VA benefits purposes had not been met.  The 
appellant appealed the denial of her claim to the Board.  

In February 1993, the Board considered the appellant's 
appeal.  At that time, the evidence of record consisted of 
numerous Social Data Records and medical records of the 
veteran; the veteran's Certificate of Death; the appellant's 
divorce decree showing that she was divorced from W.B. in 
1972; the appellant's Petition for Change of Name and the 
favorable Order for Change of Name; the appellant's Petition 
contesting the veteran's will in the District Court in 
Muskogee County, Oklahoma; a decision by the District Court 
in Muskogee County, Oklahoma, which found that the appellant 
was the lawful surviving spouse of the veteran; copies of the 
veteran's VA discharge papers, VA Patient Data Card, Social 
Security Administration card, Motor Vehicle Department 
Driver's License, and Department of Defense card; lay 
evidence asserting that the veteran and appellant held 
themselves out to the public as husband and wife; a February 
1989 Field Examiner Report which indicated that the appellant 
did not assert that she and the veteran had been married, 
were currently married, or planned to be married; an October 
1991 Field Examiner Report; and the appellant's own 
assertions that she was in fact the surviving common-law 
spouse of the veteran.

In a February 1993 decision, the Board determined that the 
requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes had not 
been met.  The Board's February 1993 decision is final.  38 
U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).

Currently, the veteran appellant seeks to reopen her claim.  
In support of her claim, additional evidence has been added 
to the record consisting of letters allegedly written to the 
appellant by the veteran in which he refers to her as his 
spouse; receipts showing that the veteran sent the appellant 
money/correspondence while he was hospitalized at a VA 
facility and that these were addressed to the appellant as 
"Mrs.;" duplicative lay evidence alleging that the veteran 
and the appellant were husband and wife; correspondence from 
the veteran's guardian, a financial institution, which 
indicated that the veteran and the appellant had a 
relationship; and hearing testimony from the appellant and 
her daughter which asserted that the appellant was in fact 
the surviving common-law spouse of the veteran..  

When the Board has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §  3.156 
(1999).  The Board notes that the applicable regulation 
requires that new and material evidence is evidence which has 
not been previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  

The Court has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The last disallowance of record is 
considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the Board 
decision in February 1993.  

In this case, the Board finds that, assuming the credibility 
of this evidence as required by Justus, the appellant has 
submitted new and material evidence.  This evidence is not 
only new, but is also material because it includes evidence 
showing that the veteran, allegedly, and others considered 
the veteran and the appellant to be married during his 
lifetime.  Thus, this evidence is relevant and probative to 
the issue at hand and is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (1999).

In light of the foregoing, the appellant's claim is reopened 
and should be considered on the merits of the claim.  The 
Board notes that the RO reviewed the claim on the merits and 
provided the appellant with pertinent laws and regulations; 
however, for the reason set forth below, this case is being 
remanded for further action.  



ORDER

The appellant's claim for recognition as the veteran's 
surviving spouse for purposes of entitlement to VA death 
pension benefits purposes is reopened; to this extent only, 
the appeal is granted.  


REMAND

As noted in the introductory portion of the decision, in 
September 1996, the Board remanded this case to the RO for 
the appellant's representation to be clarified.  This action 
was undertaken and the appellant is currently represented by 
The American Legion.  In the August 2000 informal hearing 
presentation, the representative asserted that the local 
representative from The American Legion was never furnished 
an opportunity to complete and submit a VA Form 1-646 and 
that the appellant's claim was prematurely returned to the 
Board.  The representative did not offer any specific 
argument with regard to the appellant's claim.  

The Board regrets that the claim has been pending for some 
time, and that another remand of the claim will further delay 
a decision on the merits.  However, in view of the 
representative's assertions, and the fact that no argument as 
to the merits of the appellant's claim has not been received 
from her representative, the claims file must be returned to 
the RO to afford the appellant's local representative the 
opportunity to execute a VA Form 1-646 (or other written 
argument) in support of the appellant's claim.  Such action 
should be accomplished as expeditiously as possible; hence, 
the RO's attention is directed to the paragraph noted at the 
end of this remand.  The Board also emphasizes that the law 
requires full compliance with this remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, this matter is hereby REMANDED for the following 
action:

The veteran's claims file should be 
returned to the RO in Muskogee, Oklahoma 
for the appellant's local representative 
to have the opportunity to execute a VA 
Form 1-646 in support of the appellant's 
claim.  The representative should be 
given a reasonable period of time to do 
so.  Following completion of this action, 
the case should be returned to the Board 
for further appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 

